Citation Nr: 0011640	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-15 591	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right ankle.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1976 to 
March 1978.  

This appeal arises from a June 1998 rating action of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for residuals of a right ankle injury.  

The veteran also has raised the issue of entitlement to 
service connection for residuals of a right leg injury.  This 
claim is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  


FINDING OF FACT

The veteran has not submitted competent medical evidence 
establishing that he currently has a right ankle disability 
associated with an in-service injury to this joint.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right ankle injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his or her claim, and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

The issue before the Board in the present case is whether the 
veteran is entitled to service connection for residuals of a 
right ankle injury.  In such a case, the veteran must 
demonstrate three elements to establish that his claim is 
well grounded.  First, the veteran must present medical 
evidence of a current disability.  Second, the veteran must 
produce medical or, in some instances, lay evidence of an 
in-service incurrence or aggravation of a disease or injury.  
Finally, the veteran must offer medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Epps. v. Gober, 126 F.3d at 1468-1469.  

The veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet.App. 488, 495-498 (1997).  

According to the available service medical records in the 
present case, between January and February 1978, the veteran 
received treatment for a sprain of his right foot and right 
ankle incurred in connection with a motorcycle accident.  
X-rays taken of both his right foot and right ankle were 
normal.  He was given crutches to assist in walking and was 
initially instructed not to bear weight on his right foot, 
not to participate in aerobics, and not to march.  At a 
physical examination conducted in February 1978, 
approximately three weeks after the injury, the veteran 
reported that he still experienced some stiffness in his 
right ankle but that he was "doing much better" and was 
able to walk without "much problem."  This evaluation 
demonstrated no swelling and "much improved" range of 
motion of the veteran's right ankle.  

The veteran was discharged from active military duty in March 
1978.  No records of post-service treatment or examination of 
the veteran's right foot and right ankle have been obtained 
and associated with the claims folder.  In fact, he admitted 
that he had not sought post-service treatment due to 
financial reasons (low income) and a lack of medical 
insurance (which he did not obtain until recently).  In his 
notice of disagreement, he explained that he had continued to 
use crutches for several months after his discharge from 
active service and that he has experienced chronic symptoms, 
including pain, since the in-service injury.

The Board of Veterans' Appeals (Board) acknowledges the 
veteran's contentions of continued symptomatology associated 
with the in-service injury.  Significantly, however, the fact 
remains that the claims folder contains no competent medical 
evidence that he currently has a residual disability of the 
in-service right ankle injury.  The only evidence contained 
in the claims folder is the veteran's own lay statements of 
continued symptoms of pain.  Because the veteran is a 
layperson with no medical training or expertise, his 
assertions standing alone do not constitute competent medical 
evidence of a current right ankle disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

The veteran has not submitted competent medical evidence 
establishing that he currently has a right ankle disability 
associated with the in-service sprain of this joint.  
Therefore, his claim for service connection for residuals of 
a right ankle injury must be denied on the basis that it is 
not well grounded.  The Board is not aware of the existence 
of additional relevant evidence that could serve to well 
ground the veteran's claim.  As such, there is no further 
duty on the part of VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for his 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient notification to the 
veteran of the elements necessary to render his claim well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.  


ORDER

A well-grounded claim not having been submitted, service 
connection for residuals of a right ankle injury is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

